Exhibit 10(f)

SEVERANCE AGREEMENT
BETWEEN
PEOPLES ENERGY CORPORATION
AND
WILLIAM E. MORROW
Executive Vice President

 

THIS AGREEMENT, effective as of May 18, 2000, by and between Peoples Energy
Corporation, an Illinois corporation and William E. Morrow, Executive Vice
President (the "Executive").

WITNESSETH

WHEREAS, the Executive is a valuable employee of the Company and an integral
part of the management of the Company; and

WHEREAS, the Company wishes to encourage the Executive to continue his career
and services with the Company for the period during and after an actual or
threatened Change in Control; and

WHEREAS, the Board of Directors of PEC, at its meeting on May 18, 2000,
determined that it would be in the best interests of the Company and its
shareholders to assure continuity in the management of the Company's
administration and operations in the event of a Change in Control by entering
into this Agreement with the Executive;

NOW THEREFORE, it is hereby agreed by and between the parties hereto as follows:

1. Definitions.

"AAA" shall have the meaning set forth in paragraph 5 of this Agreement.

"Affiliate" shall mean the subsidiaries of PEC and other entities controlled by
such subsidiaries.

"Agreement" shall mean this Severance Agreement.

"Benefit Service" shall mean the Benefit Service as defined in the PEC
Retirement Plan.

"Board" shall mean the Board of Directors of PEC.

"Cause" shall mean the Executive's fraud or dishonesty which has resulted in or
is likely to result in material economic damage to the Company as determined in
good faith by a vote of at least two-thirds of the non-employee directors of PEC
at a meeting of the Board at which the Executive is provided an opportunity to
be heard.

1



--------------------------------------------------------------------------------



"Change in Control" shall mean:

(i) either (A) receipt by PEC of a report on Schedule 13D, or an amendment to
such a report, filed with the Securities and Exchange Commission ("SEC")
pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the "1934
Act") disclosing that any person (as such term is used in Section 13(d) of the
1934 Act) ("Person"), is the beneficial owner, directly or indirectly, of twenty
(20) percent or more of the outstanding stock of PEC, or (B) actual knowledge by
PEC of facts, on the basis of which any Person is required to file such a report
on Schedule 13D, or to make an amendment to such a report, with the SEC (or
would be required to file such a report or amendment upon the lapse of the
applicable period of time specified in Section 13 (d) of the 1934 Act)
disclosing that such Person is the beneficial owner, directly or indirectly, of
twenty (20) percent or more of the outstanding stock of PEC;

(ii) purchase by any Person, other than PEC or a wholly-owned subsidiary of the
Company, of shares pursuant to a tender or exchange offer to acquire any stock
of PEC (or securities convertible into stock) for cash, securities or any other
consideration provided that, after consummation of the offer, such Person is the
beneficial owner (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of twenty (20) percent or more of the outstanding stock of PEC
(calculated as provided in paragraph (d) of Rule 13d-3 under the 1934 Act in the
case of rights to acquire stock);

(iii) approval by the shareholders of PEC of (a) any consolidation or merger of
PEC in which PEC is not the continuing or surviving corporation or pursuant to
which shares of stock of PEC would be converted into cash, securities or other
property, other than a consolidation or merger of PEC in which holders of its
stock immediately prior to the consolidation or merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the consolidation or merger as immediately before, or (b) any
consolidation or merger in which PEC is the continuing or surviving corporation,
but in which the common shareholders of PEC immediately prior to the
consolidation or merger do not hold at least ninety (90) percent of the
outstanding common stock of the continuing or surviving corporation (except
where such holders of common stock hold at least ninety (90) percent of the
common stock of the corporation which owns all of the common stock of PEC), or
(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of PEC (Transfer
Transaction), (except where (A) PEC owns all of the outstanding stock of the
transferee entity or (B) the holders of PEC's common stock immediately prior to
the Transfer Transaction own at least ninety (90) percent of the outstanding
stock of the transferee entity, immediately after the Transfer Transaction), or
(d) any consolidation or merger of PEC where, after the consolidation or merger,
one Person owns one hundred (100) percent of the shares of stock of PEC (except
where the holders of PEC's common stock immediately prior to such merger or
consolidation own at least ninety (90) percent of the outstanding stock of such
Person immediately after such consolidation or merger); or

(iv) a change in the majority of the members of the Board within a twenty-four
(24) month period, unless the election or nomination for election by PEC's
shareholders of each new director was approved by the vote of at least
two-thirds of the directors then still in office who were in office at the
beginning of the twenty-four (24) month period.

2



--------------------------------------------------------------------------------



"Code" shall mean the United States Internal Revenue Code of 1986, as amended,
or any successor thereto.

"Company" shall mean PEC and include any Affiliate and successor or successors
to PEC.

"Compensation" shall mean the sum of (i) the Executive's annual rate of salary
on the last day the Executive was an employee of the Company, including any
elective contributions made by the Company on behalf of the Executive that are
not includable in the gross income of the Executive under Section 125 or
402(a)(8) of the Code or any successor provision thereto, and including any
amount of salary that has been deferred by the Executive, (ii) an award equal to
the average of the amounts awarded to the Executive under the PEC STIC during
the three years preceding termination of employment, and (iii) the economic
equivalent value of any awards received by Executive under the PEC LTIC in the
calendar year preceding termination of employment (as determined in good faith
by the PEC Directors' Compensation- Nominating Committee).

"Computed Award" shall mean Computed Award as defined in the PEC STIC.

"Constructive Discharge" shall mean a good faith determination by the Executive
that there has been any (i) material change by the Company of the Executive's
functions, duties or responsibilities which change would cause the Executive's
position with the Company to become of less dignity, responsibility, importance,
prestige or scope, including, without limitation, the assignment to the
Executive of duties and responsibilities inconsistent with his position, (ii)
assignment or reassignment by the Company of the Executive, without the
Executive's consent, to another place of employment more than fifty (50) miles
from the Executive's current place of employment, (iii) liquidation,
dissolution, consolidation or merger of PEC, or transfer of all or substantially
all of its assets, other than a transaction or series of transactions in which
the resulting or surviving transferee entity has, in the aggregate, a net worth
at least equal to that of PEC immediately before such transaction and such
resulting or surviving transferee entity expressly assumes this Agreement and
all obligations and undertakings hereunder, or (iv) reduction, which is more
than de minimis, in the Executive's total compensation (Compensation,
perquisites and benefits). It is understood and agreed by all parties hereto
that a reduction in (a) the amount the Executive receives under PEC STIC, (b)
the awards received by the Executive under the PEC LTIC, or (c) the
prerequisites or benefits of the Executive shall not be deemed a reduction if
such amount received under the PEC STIC, awards received under the PEC LTIC, or
such prerequisites or benefits are the same as received by the Company's
similarly situated officers. An event shall not be considered Constructive
Discharge unless the Executive provides written notice to PEC specifying the
event relied upon for Constructive Discharge within six months after the
occurrence of such event. Within thirty days of receiving such written notice
from the Executive, the Company may cure or cause to be cured the event upon
which the Executive claims a Constructive Discharge and no Constructive
Discharge shall have been considered to have occurred with respect to such
event. PEC and the Executive, upon mutual written agreement, may waive any of
the foregoing provisions which would otherwise constitute a Constructive
Discharge.

"Coverage Period" shall mean the period commencing with the month in which
termination of employment as described in paragraph 3.a. of this Agreement shall
have occurred,

3



--------------------------------------------------------------------------------



and ending thirty-six (36) months thereafter.

"Effective Date" shall mean May 18, 2000.

"PEC" shall mean Peoples Energy Corporation, an Illinois corporation.

"PEC Directors' Compensation-Nominating Committee" shall mean the Peoples Energy
Corporation Board of Directors' Compensation-Nominating Committee.

"PEC LTIC" shall mean the Peoples Energy Corporation Long Term Incentive
Compensation Plan as in effect on the Effective Date, as amended from time to
time or any successor plan.

"PEC Retirement Plan" shall mean the Peoples Energy Corporation Retirement Plan
as in effect on the Effective Date, as amended from time to time, or any
successor plan.

"PEC SRB" shall mean the Peoples Energy Corporation Supplemental Retirement
Benefit Plan, as in effect on the Effective Date, as amended from time to time
or any successor plan.

"PEC STIC" shall mean the Peoples Energy Corporation Short Term Incentive
Compensation Plan, as in effect on the Effective Date, as amended from time to
time or any successor plan.

"PEC TAP" shall mean the Peoples Energy Corporation Termination Allowance Plan
as in effect on the Effective Date, as amended from time to time and as enhanced
as described in that certain PEC brochure for nonunion employees titled, "Career
Transition Opportunities", dated November 1996.

"Plan Year" shall mean the Plan Year as defined under the PEC STIC.

"Present Value Amount" shall mean the amount calculated by the PEC Directors'
Compensation-Nominating Committee as of the date of the termination of the
Executive's employment as described in paragraph 3.a., using as a mortality
basis the mortality basis used by the PEC Retirement Plan for determining
benefits, or if such mortality basis is not available, a mortality basis
determined by the PEC Retirement Plan's consulting actuaries, and assuming a
discount rate equal to the average of the yield on Thirty (30) year United
States Treasury Bonds for the second calendar month preceding the Executive's
termination of employment as described in paragraph 3.a.

"Rule of Eighty-Five" shall mean the Rule of Eighty-Five as defined under the
PEC Retirement Plan.

"SARs" shall mean SARs as defined under the PEC LTIC.

"Stock Options" shall mean Options as defined under the PEC LTIC.

"Term" shall mean the term of this Agreement as set forth in paragraph 2.

4



--------------------------------------------------------------------------------



"Trust" shall mean the Trust under Peoples Energy Corporation Executive Deferred
Compensation Plan and Supplemental Retirement Benefit Plan, Part A and Part B,
dated September 22, 1995, as amended July 1, 1996, in effect on the Effective
Date, as amended from time to time.

2. Term.

This Agreement shall be effective as of the Effective Date and shall continue
thereafter until the later of: (i) thirty-six (36) full calendar months
following the date on which occurs any of the events described in subparagraphs
(i), (ii) or (iv) of the definition of Change in Control in paragraph 1; or (ii)
twenty-four (24) full calendar months following the date on which the
transaction that was the subject of shareholder approval pursuant to
subparagraph (iii) of the definition of Change in Control in paragraph 1 has
been completed.

3. Severance Benefit.

a. If, during the period commencing on the date of a Change in Control and
ending on the last day of the Term, the Executive's employment hereunder is
terminated by the Company for any reason, other than Cause, death, or
disability, or is terminated by the Executive in the event of a Constructive
Discharge, then, within five (5) business days after such termination, PEC shall
pay to the Executive (if the Executive has died before receiving all payments to
which he has become entitled hereunder to the beneficiary or estate of the
Executive as described in paragraph 14) the sum of (i) accrued but unpaid salary
and accrued but unused paid time off under the Company's "Paid Time Off Bank"
policy for all employees, effective January 1, 1997, or any successor plan, (ii)
severance pay in a lump sum cash amount equal to three (3) years of the
Executive's Compensation, and (iii) the amount determined pursuant to
paragraph 3.e. The Executive (if the Executive has died before receiving all
payment to which he becomes entitled hereunder, the beneficiary or the estate of
the Executive as described in paragraph 14) will be paid in cash within ten (10)
business days after termination as described in paragraph 3.a., the Present
Value Amount of the benefits accrued by the Executive under the PEC SRB, Part A
and Part B on the date of termination of employment as described in this
paragraph 3.a., determined as if the Executive had received credit for an
additional three (3) years of Benefit Service. For purposes of determining the
Executive's accrued benefits under the preceding sentence, such benefits shall
be determined as full benefits, without actuarial reduction, as if the Executive
qualified for the Rule of Eighty-Five under the PEC Retirement Plan and PEC SRB
(regardless of whether the Executive so qualifies). All non-vested Options and
SARs awarded to the Executive under the PEC LTIC shall be deemed vested as of
the earlier of the date of a Change in Control as defined in this Agreement or
Change in Control as defined in the PEC LTIC. The Company shall treat the
Executive as employed by the Company for purposes of exercising Stock Options
and SARs during the Coverage Period. All non-vested restricted stock awarded to
the Executive under the PEC LTIC shall be deemed vested and owned by the
Executive as of the earlier of the date of a Change in Control as defined in
this Agreement or a Change in Control as defined in the PEC LTIC and such stock
shall be delivered to the Executive within five (5) business days after the date
of such Change in Control. The Executive's termination of employment with the
Company to become an employee of a corporation which directly or indirectly owns
one hundred percent (100%) of or which is owned one hundred percent (100%) by
the Company shall not be considered a termination of

5



--------------------------------------------------------------------------------



employment for purposes of this Agreement. The subsequent termination of the
Executive's employment from such corporation, without employment at a company
that is wholly-owned by such corporation, shall be considered a termination of
employment for purposes of this Agreement.

b. During the longer of: (i) the Coverage Period or (ii) the period commencing
with the date of the Executive's termination of employment as described in
paragraph 3a and ending on the last day of the first month in which the
Executive may retire under the PEC Retirement Plan and be eligible to receive a
retirement annuity thereunder without actuarial reduction, the Executive shall
be entitled to all benefits under the Company's welfare benefit plans (within
the meaning of Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended), as if the Executive were still employed during such period,
at the same level of benefits and at the same dollar cost to the Executive as is
available to all of the Company's executives generally and if and to the extent
that equivalent benefits shall not be payable or provided under any such plans,
the Company shall pay or provide equivalent benefits on an individual basis;
provided, however, that PEC's obligations under this paragraph 3.b. shall cease
upon the date following the termination of the Executive's employment as
described in paragraph 3.a. that the Executive is eligible to receive benefits
under welfare benefit plans (within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended) provided by an employer of
the Executive other than the Company.

c. (i) If Independent Tax Counsel shall determine that the aggregate payments
made to the Executive pursuant to this Agreement and any other payments to the
Executive from the Company which constitute "parachute payments" as defined in
Section 280G of the Code (or any successor provision thereto) ("Parachute
Payments") would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then the Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount calculated at the highest
marginal tax rate applicable to the Executive for the tax year in which such
payments were paid to the Executive (determined by Independent Tax Counsel) such
that after payment by the Executive of all federal, state and other taxes
(including any Excise Tax) imposed upon the Gross-Up Payment and any interest or
penalties imposed with respect to such taxes, the Executive retains from the
Gross-Up Payment an amount equal to the Excise Tax imposed upon the payments.
For purposes of this paragraph 3.c., "Independent Tax Counsel" shall mean a
lawyer, a certified public accountant with a nationally recognized accounting
firm, or a compensation consultant with a nationally recognized actuarial and
benefits consulting firm, with expertise in the area of executive compensation
tax law, who shall be selected by the Executive and shall be reasonably
acceptable to PEC, and whose fees and disbursements shall be paid by PEC.

(ii) If Independent Tax Counsel shall determine that no Excise Tax is payable by
the Executive, it shall furnish the Executive with a written opinion that the
Executive has substantial authority not to report any Excise Tax on the
Executive's Federal income tax return. If the Executive is subsequently required
to make a payment of any Excise Tax, then the Independent Tax Counsel shall
determine in the same manner as a Gross-up Payment the amount (the amount of
such additional payments are referred herein as "Gross-Up Underpayment") of such
payment and any such Gross-Up Underpayment shall be promptly paid by PEC to or
for the benefit of the Executive. The fees and disbursements of the Independent
Tax Counsel shall be paid by PEC.

6



--------------------------------------------------------------------------------



(iii) The Executive shall notify PEC in writing within 15 days of any claim by
the Internal Revenue Service that, if successful, would require the payment by
PEC of a Gross-Up Payment. If PEC notifies the Executive in writing that it
desires to contest such claim and that it will bear the costs and provide the
indemnification as required by this subparagraph (iii) of paragraph 3.c., the
Executive shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim,

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company,

(C) cooperate with the Company in good faith in order to effectively contest
such claim, and

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis calculated at the highest marginal tax rate applicable to the
Executive, for any Excise Tax or federal and state income tax or other taxes,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses. The Company shall control
all proceedings taken in connection with such contest; provided, however, that
if the Company directs the Executive to pay such claim and sue for a refund, PEC
shall advance the amount of such payment to the Executive, on an interest-free
basis and shall indemnify and hold the Executive harmless, on an after-tax basis
calculated at the highest marginal tax rate applicable to the Executive, from
any Excise Tax or federal and state income tax or other taxes, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance.

(iv) If, after the receipt by the Executive of an amount advanced by PEC
pursuant to subparagraph (iii) of paragraph 3.c., the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall within 10
days pay to the Company the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto).

d. In the event of any termination of the Executive's employment as described in
paragraph 3.a., the Executive shall be under no obligation to seek other
employment, and there shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment.

e. The Executive shall be paid the following described amounts pursuant to
subparagraph (iii) of paragraph 3.a. If the Executive has not received an award
under the STIC for the Plan Year in which his employment is terminated the PEC
Directors' Compensation-Nominating Committee shall determine in good faith,
specifically considering the Executive's

7



--------------------------------------------------------------------------------



Computed Award under the STIC for such Plan Year, an award amount equal to a
prorated award for the portion of the Plan Year that the Executive was employed
by the Company. If the Executive has not yet received payment of his award
amount under the STIC for the Plan Year preceding the Executive's termination,
the PEC Directors' Compensation-Nominating Committee shall determine in good
faith, specifically considering the Executive's Computed Award under the STIC
for such Plan Year, an award amount under the STIC for such Plan Year.

4. Source of Payments.

All payments provided for in paragraph 3 shall be paid in cash from the general
funds of PEC; provided, however, that such payments shall be reduced by the
amount of any payments made to the Executive or his dependents, beneficiaries or
estate from any trust or special or separate fund established or utilized by PEC
to assure such payments. The Company shall not be required to establish a
special or separate fund or other segregation of assets to assure such payments,
and, if the Company shall make any investments to aid it in meeting its
obligations hereunder, the Executive shall have no right, title or interest
whatever in or to any such investments except as may otherwise be expressly
provided in a separate written instrument relating to such investments. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and the Executive or any other person. To the
extent that any person acquires a right to receive payments from the Company
such right shall be no greater than the right of an unsecured creditor of the
Company.

5. Litigation Expenses: Arbitration.

a. PEC's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others, except as set forth in
paragraph 7. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. PEC agrees to
pay, upon written demand therefor by the Executive, all legal fees and expenses
which the Executive may reasonably incur as a result of any dispute or contest
(regardless of the outcome thereof) by or with the Company or others regarding
the validity or enforceability of, or liability under, any provision of this
Agreement, plus in each case interest at the Federal long-term rate in effect
under Section 1274(d) of the Code, compounded monthly. In any such action
brought by the Executive for damages or to enforce any provisions of this
Agreement, the Executive shall be entitled to seek both legal and equitable
relief and remedies, including, without limitation, specific performance of the
Company's obligations hereunder, in his sole discretion. The obligation of the
Company under this paragraph 5. shall survive the termination for any reason of
this Agreement (whether such termination is by the Company, by the Executive,
upon the expiration of this Agreement or otherwise).

b. In the event of any dispute or difference between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of rights hereunder, the Executive may, in his sole discretion by
written notice to PEC, require such dispute or difference to be submitted to
arbitration. The arbitrator or arbitrators shall be selected by agreement of the
parties or, if they cannot agree on an arbitrator or arbitrators within 30 days

8



--------------------------------------------------------------------------------



after the Executive had notified PEC of his desire to have the question settled
by arbitration, then the arbitrator or arbitrators shall be selected by the
American Arbitration Association (the "AAA") in Illinois upon the application of
the Executive. The determination reached in such arbitration shall be final and
binding on both parties without any right of appeal of further dispute.
Execution of the determination by such arbitrator may be sought in any court of
competent jurisdiction. The arbitrators shall not be bound by judicial
formalities and may abstain from following the strict rules of evidence and
shall interpret this Agreement as an honorable engagement and not merely as a
legal obligation. Unless otherwise agreed by the parties, any such arbitration
shall take place in Illinois, and shall be conducted in accordance with the
Rules of the AAA.

6. Tax Withholding.

The Company may withhold from any payments made under this Agreement all
federal, state or other taxes, including excise taxes as shall be required
pursuant to any law or governmental regulation or ruling.

7. Waiver and Releases.

a. In consideration of the covenants under this Agreement, including, but not
limited to, paragraphs 3 and 5, the Executive hereby waives, releases and
forever discharges the Company from any and all claims he has or may have
against the Company arising out of or relating to the following: (a) The PEC
TAP, upon receipt by the Executive of all amounts due or owing to the Executive
under this Agreement; and (b) The PEC SRB, Part A and Part B, provided that the
amount paid to the Executive pursuant to the second and third sentences of
paragraph 3.a. exceeds the amount of the Executive's accrued benefits under the
PEC SRB, Part A and Part B as of the date of the Executive's termination of
employment as described in paragraph 3.a.

b. In consideration of the covenants under this Agreement, including, but not
limited to, paragraphs 3 and 5, and as a condition precedent to receiving any
payments under this Agreement, the Executive agrees to execute after the date of
his termination as described in paragraph 3.a., a release substantially in the
form of Exhibit A attached hereto and by this reference made a part hereof.

8. Outplacement Services.

Unless PEC offers outplacement services to the Executive during the Coverage
Period, PEC shall reimburse the Executive for the costs of outplacement services
incurred by the Executive up to a maximum amount of Seven Thousand Dollars
($7,000).

9. Entire Understanding.

This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
severance agreement between the Company and the Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to the Executive of any kind elsewhere provided and not expressly
provided for in this Agreement.

9



--------------------------------------------------------------------------------



10. Severability.

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect.

11. Consolidation, Merger, or Sale of Assets.

If PEC consolidates or merges into or with, or transfers all or substantially
all of its assets to, another corporation the term "the Company" as used herein
shall include such other corporation and this Agreement shall continue in full
force and effect.

12. Notices.

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class with return receipt as
follows:

a. to PEC:

Peoples Energy Corporation
130 East Randolph Drive
Chicago, Illinois 60601
Attention: Peter H. Kauffman
               Assistant General Counsel and Secretary

b. to the Executive:

William E. Morrow
Executive Vice President
Peoples Energy Corporation
130 East Randolph Drive
Chicago, Illinois 60601

or to such other address as either party shall have previously specified in
writing to the other.

13. No attachment.

Except as required by law and as expressly provided in this paragraph 13, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law, and any attempt, voluntary or involuntary, to effect any
such action shall be null, void and of no effect. Notwithstanding the preceding
sentence, the Executive may, by giving notice to PEC during the

10



--------------------------------------------------------------------------------



Executive's lifetime, designate a beneficiary or beneficiaries to whom the
severance benefits described in paragraph 3.a. shall be transferred in the event
of the Executive's death. Any such designation may be revoked or changed by the
Executive at any time and from time to time by similar notice. If there is no
such designated beneficiary living upon the death of the Executive or if all
such designated beneficiaries die prior to the receipt by the Executive of the
referenced severance benefits, such severance benefits shall be transferred to
the Executive's surviving spouse or, if none, then such severance benefits will
be transferred to the estate or personal representative of the Executive. If the
Company, after reasonable inquiry, is unable to determine within twelve months
after the Executive's death whether any designated beneficiary of the Executive
did in fact survive the Executive, such beneficiary shall be conclusively
presumed to have died prior to the Executive's death.

14. Binding Agreement.

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors and assigns.

15. Modification and Waiver.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement except by written instrument
signed by the party charged with such waiver or estoppel. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

16. Headings of No Effect.

The paragraph headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.

17. Governing Law.

This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the State of Illinois without giving effect to
the choice of law provisions in effect in such State.

 

11



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, PEC has caused this Agreement to be executed by its officers
thereunto duly authorized, and the Executive has signed this Agreement, all
effective as of the date first above written.

PEOPLES ENERGY CORPORATION

 

By:   /s/ H. J. Livingston, Jr.  
Director and Chairman of the
Compensation-Nominating Committee
of the Board of Directors

By:   /s/ William E. Morrow  
Executive Vice President

 

 

12



--------------------------------------------------------------------------------



 

EXHIBIT A
TO SEVERANCE AGREEMENT
BETWEEN PEOPLES ENERGY CORPORATION AND
EXECUTIVE, DATED MAY 18, 2000

RELEASE AGREEMENT

 

This Agreement is entered into on this ____ day of _______________, between
                                      , Executive Vice President ("Executive")
and Peoples Energy Corporation on behalf of Peoples Energy Corporation and any
affiliate and successor or successors to Peoples Energy Corporation.

1. In consideration of the benefits to be paid and provided to the Executive
under that certain Severance Agreement between Peoples Energy Corporation
("PEC") and the Executive, dated as of May 18, 2000, ("Severance Agreement")
Executive waives, releases and forever discharges PEC (including its current and
former affiliated companies, and their current and former officers, directors,
employees and agents) from all claims which he may have against PEC (including
its current and former affiliated companies, and their current and former
officers, directors, employees and agents) arising out of the Americans With
Disabilities Act, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Illinois Human Rights Act, or any other federal,
state or local statute, regulation, ordinance, or doctrine of common law
prohibiting discrimination on the basis of disability or age or race or gender
or on any other substantially similar basis.

2. The Executive acknowledges that, prior to his execution of this Agreement, he
was encouraged to review it with counsel or anyone else of his choosing.
Executive states that he understands its meaning and that he knowingly, freely
and voluntarily executes it.

The Company encourages the Executive to consult with an attorney regarding this
Agreement. If after review, the Executive wishes to accept, he should sign the
document and return it to the Secretary of Peoples Energy Corporation. This
Release will not become effective until seven days thereafter, and if the
Executive changes his mind within that period, he may revoke this Release by
notifying the Secretary of Peoples Energy Corporation. The Executive understands
and agrees that no benefits will be paid or provided to the Executive under the
Severance Agreement prior to the receipt by PEC of this release executed by the
Executive.

 

By:                                                 

 

                                                            

 

 

Date

 

 

 

By:                                                 

 

                                                            

 

 

Date

 

13